—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered January 27, 1998, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The identification testimony of the complainant, who at the time of the robbery had an opportunity to view the defendant at close range under bright lighting and subsequently identified him at a lineup nine days later, was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Pena, 242 AD2d 546; People v Lopez, 209 AD2d 442).
Although the defendant presented alibi witnesses who testified that he was with them at the time of the robbery, this only served to raise an issue of credibility, which the jury resolved in favor of the prosecution (see, People v Alston, 243 AD2d 573; People v Dennis, 223 AD2d 599). The resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The jury’s determination should be accorded *588great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit (see, CPL 470.05 [2]; People v Galloway, 54 NY2d 396; People v Feliciano, 254 AD2d 496). Santucci, J. P., Thompson, Sullivan and Smith, JJ., concur.